 


109 HRES 881 EH: Congratulating the National Hockey League Champions, the Carolina Hurricanes, on their victory in the 2006 Stanley Cup Finals.
U.S. House of Representatives
2006-06-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS 
2d Session 
H. RES. 881 
In the House of Representatives, U. S., 
 
June 28, 2006 
 
RESOLUTION 
Congratulating the National Hockey League Champions, the Carolina Hurricanes, on their victory in the 2006 Stanley Cup Finals. 
 
 
Whereas on Monday, June 19, 2006, in Raleigh, North Carolina, the Carolina Hurricanes won the National Hockey League (NHL) Stanley Cup with a 3–1 victory over the Edmonton Oilers in the decisive seventh game of the championship series;  
Whereas the Edmonton Oilers proved worthy opponents and should be congratulated for a hard-fought Stanley Cup series;  
Whereas the Hurricanes’ win marked their first Stanley Cup title in franchise history;  
Whereas the Hurricanes’ win marked the first major professional sports championship won by a team from the State of North Carolina;  
Whereas owner Peter Karmanos and general manager Jim Rutherford have created a model franchise, assembling a team that rose from last place three years ago to the pinnacle of its sport today;  
Whereas the Hurricanes were ably led by head coach Peter Laviolette, also the head coach of the 2006 United States Olympic team, and assistant coaches Kevin McCarthy, Jeff Daniels, and Greg Stefan;  
Whereas Hurricanes team members Craig Adams, Kevyn Adams, Anton Babchuk, Rod Brind'Amour, Erik Cole, Mike Commodore, Matt Cullen, Martin Gerber, Bret Hedican, Andrew Hutchinson, Frantisek Kaberle, Andrew Ladd, Chad LaRose, Mark Recchi, Eric Staal, Cory Stillman, Oleg Tverdovsky, Josef Vasicek, Niclas Wallin, Aaron Ward, Cam Ward, Doug Weight, Glen Wesley, Ray Whitney, and Justin Williams are all worthy of praise and admiration for their contributions to the resilient championship team;  
Whereas Cam Ward, the Hurricanes’ goalkeeper and a 22-year-old rookie, was awarded the Conn Smythe Trophy as the most valuable player of the NHL post-season;  
Whereas the Hurricanes’ championship run and intense Stanley Cup series have reinvigorated professional hockey following the 2004–2005 lockout and lost season;  
Whereas the Carolina Hurricanes represent a new future for the NHL, introducing hockey to additional regions of the country and creating new fans of the sport’s high level of athleticism and competition;  
Whereas the entire Hurricanes organization has contributed considerably to the community it represents, generously donating time and resources to a variety of charitable and educational programs for children throughout the State of North Carolina; and  
Whereas Raleigh, the Triangle region, and all of North Carolina are proud of the accomplishment and dedication of the Carolina Hurricanes’ team, organization, and fans: Now, therefore, be it  
 
That the House of Representatives congratulates the National Hockey League Champions, the Carolina Hurricanes, on their victory in the 2006 Stanley Cup Finals.  
 
Karen L. HaasClerk. 
